REISSUED FOR PUBLICATION
                                                                                     27 MAR 2017
                                                                                       OSM
                                                                           U.S. COURT OF FEDERAL CLAIMS

3Jn tbe mtntteb ~tates February 5, 2016, the undersigned granted the motion to withdraw. Petitioner's mother
represented petitioner under CFC Rule 83.l(a)(3). Petitioner was unable to obtain the services of
another attorney. Attorney William Rossbach did attempt to find an expert to support
petitioner's allegations, but, when he could not find one, he refused to represent petitioner.

        On October 19, 2016, the undersigned held a telephonic status conference with petitioner,
her mother, and respondent's counsel during which petitioner's mother said she could not get a
doctor to support petitioner's allegations. Petitioner saw a neurologist every six weeks. She
spoke to her current neurologist who would not give her a letter supporting her allegations.
Petitioner and her mother contacted petitioner's original doctor and he refused to support
petitioner's case. Petitioner's mother wanted time to decide whether or not to dismiss.

        On February 7, 2017, the undersigned issued an Order to Show Cause why this case
should not be dismissed by February 24, 2017. The undersigned suggested petitioner make a
motion to dismiss this case. In the alternative, petitioner could file an expert report supporting
her allegations.

        On February 23, 2017, petitioner e-mailed an undated letter moving for dismissal. By
separate filing, the undersigned filed petitioner's mother's letter by the undersigned's leave.
Petitioner's mother's letter states in pertinent part:

               Ms. Davis and her family have carefully considered the
               information from both [her prior attorney] and Mr. Ross back [sic]
               that they were unable to find any physician that will state Ms.
               Davis' condition is connected to the receiving of the above
               mentioned vaccinations [human papillomavirus, hepatitis A, and
               Menactra] .

               . . . At this time Ms. Davis[] is requesting the United States Court
               of Federal Claims to dismiss her case without prejudice. She is
               requesting this action to protect her interest in the event evidence
               of the association between her condition (pseudo-tumor cerebri,
               papilledema and on-going headaches) and the vaccines is ever
               found.

Unnumbered second page of e-mailed letter to the undersigned's law clerk.

        Although petitioner's mother states in the same letter e-mailed February 23, 2017 that, in
April 2012, petitioner's original diagnosing physician, Dr. Greg MacDonald, told her that her
vaccinations caused her pseudo-tumor cerebri, the medical records do not support petitioner's
mother's statement. Moreover, during the status conference held on October 19, 2016,
petitioner's mother stated that petitioner's original doctor did not support petitioner's case.

       Petitioner' motion to dismiss her case is hereby GRANTED.

                                                 2
                                             FACTS

                                    Prevaccination Records

        On April 11, 2010 (two years before the vaccinations at issue), petitioner saw Dr. Lee
Anna Muzquiz, Tribal Health & Human Services, complaining of intermittent headaches. She
noted that they were related to her menstrual cycle. The sides of her head in which the
headaches occurred were different each time. She sometimes had photophobia. Her mother had
a similar history. Med. recs. Ex. 2, at 89.

                                    Postvaccination Records

        On April I 0, 2012, petitioner received HPV, hepatitis A, and Menactra vaccines. Med.
recs. Ex. I, at I.

        On April 16, 2012, petitioner saw Dr. Muzquiz, complaining of a headache for one week
that began on April 11, 2012. Med. recs. Ex. 2, at 3. She had sharp pain on the side of her head,
which came and went, and travelled from side to side. On the day of the visit, she felt dizzy and
thought she would lose her balance four times. Noise, light, and smells exacerbated her
symptoms. Her throat felt a little sore and she thought she might have an earache. Her stomach
was not feeling very good. Petitioner was 5'3" and weighed 181 pounds. Her BMI was 30.35.
On physical examination, her tympanic membranes were clear, and her pharynx did not have
erythema. Dr. Muzquiz diagnosed petitioner with headache, and allergic rhinitis not otherwise
specified. Petitioner had seasonal allergies. Id.

        Also on April 16, 2012, petitioner saw Dr. Marcus Simonich, an optometrist with Ronan
Optical. Med. recs. Ex. 4, at 14. Petitioner said she had migraines since April 11, 2012 mostly
every day. Reading, sound, and light seemed to trigger them. Petitioner received HPV, hepatitis
A, and Menactra vaccines on April 10, 2012. Petitioner's primary care physician Dr. Muzquiz
did not think petitioner's vaccinations caused her headaches. Petitioner obtained new glasses
two weeks prior to her vaccinations. Her visual acuity was good with her new prescription. She
said she did not have headaches until the prior week. Id. Dr. Simonich diagnosed petitioner with
headache, myopia, papilledema which was mild versus pseudo-papilledema, and referred her to a
neurologist. Id. at 19.

       On April 17, 2012, Dr. Simonich, the optometrist, telephoned petitioner's primary care
physician Dr. Muzquiz and said he noted some optic edema and recommended petitioner see a
neurologist to rule out pseudo-tumor cerebri. Med. recs. Ex. 2, at 5.

       On April 24, 2012, petitioner saw Dr. Gregory P. MacDonald, a pediatric neurologist,
complaining of headaches and papilledema. Med. recs. Ex. 5, at 3. Her headaches began April
11, 2012, the day after she received hepatitis A, meningitis, and Gardasil vaccinations. She had
new glasses the week before that. Loud noises triggered her headaches. They were associated

                                                3
with photophobia, sonophobia, dysequilibrium, increased sleeping, decreased appetite without
weight loss, and increased fatigue. She did not have nausea. She missed school three days in the
prior two weeks. She had seasonal allergic rhinitis. Id. at 4. Dr. MacDonald diagnosed
petitioner with pseudo-tumor cerebri. Id. at 5.

       On April 27, 2012, petitioner had a brain MRI done. Id. at 39. There were no masses or
hydrocephalus. She did not have dural sinus thrombosis. Id.

        On May 22, 2012, petitioner saw Dr. MacDonald, who noted that her brain MRI and
MRV were normal. She did not have hydrocephalus, tumor, or Chiari malformation. Id. at 7.
On physical examination, her fundi showed clear improvement. Her papilledema had improved
but not resolved. Dr. MacDonald again diagnosed pseudo-tumor cerebri. Id. at 8.

       On July 12, 2012, petitioner saw Dr. MacDonald. Id. at 10. Petitioner's daily headaches
had subsided. She had increased appetite and weight gain. Both her parents were obese. Id. On
physical examination, petitioner's fundi showed normal optic nerves with sharp disc margins and
spontaneous venous pulses ("SVPs"). Id. at 11. Dr. MacDonald diagnosed petitioner with
pseudo-tumor cerebi. He noted petitioner's daily headaches and papilledema had resolved with
Diamox. Id.

       On August 28, 2012, petitioner saw Dr. MacDonald. Id. at 13. Petitioner had
intermittent pulsatile headaches more consistent with migraine. Id.

        On March 2, 2013, petitioner saw Dr. MacDonald. Id. at 71. He wrote that her pseudo-
tumor cerebri was in remission. When she had a lumbar puncture done on January 18, 2013, she
had a normal opening pressure. The funduscopic eye examination done that day was normal.
Petitioner had intermittent headaches once every three weeks without definite triggers. He
diagnosed petitioner with migraines and advised her to maintain hydration. Id.

        On April 16, 2013, petitioner saw Dr. MacDonald, who stated her pseudo-tumor cerebri
was in remission with normal opening pressure on lumbar puncture. Med. recs. Ex. 3, at 45. On
physical examination, she had a normal funduscopic exam. Id. He states that anxiety and mental
stress seemed to trigger her headaches. She stayed up late and wanted to sleep in the morning.
She had a normal examination. Id. at 46.

        On October 17, 2013, petitioner saw Dr. MacDonald. Her pseudo-tumor cerebri had
returned, perhaps due to a recent urinary tract infection and the antibiotic she took to treat it.
Med. recs. Ex. 5, at 75. Petitioner's BMI was then almost 35 and presented serious health risks
for her in addition to likely exacerbating her pseudo-tumor cerebri. Her parents were also very
obese. Id. at 76. On physical examination, petitioner's fundi showed absent SVPs and grade 1
papilledema bilaterally. Id. at 78.

        On December 28, 2013, petitioner saw Dr. Bruce Mikesell, complaining of headaches for
the past two weeks. Med. recs. Ex. 3, at 210. She was previously diagnosed with pseudo-tumor

                                                 4
cerebri, but Dr. Mikesell wrote that her documented workup did not support this diagnosis. Id.

       On April 17, 2014, petitioner saw Dr. MacDonald. Med. recs. Ex. 5, at 80. She had
migraine not otherwise specified with intractable migraine, pseudo-tumor cerebi, and obesity.
On physical examination, her funduscopic eye examination looked normal. Her recent lumbar
puncture had an opening pressure within normal. When 5.5 mL were removed to yield a closing
pressure of 19.8 cm of water, petitioner said she felt instantly better and was headache-free for
four days. Id. at 81.

        On September 26, 2014, petitioner saw Dr. Marcus Wheeler, who notes: "I suspect given
the chronic nature of her symptoms and complaints of discomfort out of proportion to physical
manifestations bf discomfort that there is likely a significant psychological component to her
symptoms which will need to be addressed in the future." Med. recs. Ex. 19, at 27.

                                          DISCUSSION

       To satisfy her burden of proving causation in fact, petitioner must prove by preponderant
evidence: "(1) a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the injury; and (3) a
showing of a proximate temporal relationship between vaccination and injury." Althen v. Sec'y
of HHS, 418 F.3d 1274, 1278 (Fed. Cir. 2005). In Althen, the Federal Circuit quoted its opinion
in Grant v. Secretary of Health and Human Services, 956 F.2d 1144, 1148 (Fed. Cir. 1992):

               A persuasive medical theory is demonstrated by "proof of a logical
               sequence of cause of and effect showing that the vaccination was
               the reason for the injury [,]" the logical sequence being supported
               by a "reputable medical or scientific explanation[,]" i.e., "evidence
               in the form of scientific studies or expert medical testimony[.]"
418 F.3d at 1278.

       Without more, "evidence showing an absence of other causes does not meet petitioner's
affirmative duty to show actual or legal causation." Grant, 956 F.2d at 1149. Mere temporal
association is not sufficient to prove causation in fact. Id. at 1148.

        Petitioner must show not only that but for her human papillomavirus, hepatitis A, and
Menactra vaccinations, she would not have pseudo-tumor cerebri, papilledema, and headaches,
but also that these vaccinations were a substantial factor in causing pseudo-tumor cerebri,
papilledema, and headaches. Shyface v. Sec'y of HHS, 165 F.3d 1344, 1352 (Fed. Cir. 1999).

        The Vaccine Act,§ 300aa-13(a)(l), prohibits the undersigned from ruling for petitioner
based solely on her allegations unsubstantiated by medical records or medical opinion. None of
petitioner's medical records supports her allegations. In fact, petitioner's personal care physician
Dr. Muzquiz informed Dr. Simonich, petitioner's optometrist, that she did not think petitioner's

                                                 5
vaccinations caused her headaches. Petitioner has not filed a medical expert report in support of
her allegations even though her first attorney spent over a year and a second attorney Mr.
Rossbach spent months looking for an expert.

        The undersigned GRANTS petitioner's motion to dismiss.

                                            CONCLUSION

     This petition is DISMISSED. In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: February 27, 2017                                            ~£2-~
                                                                       Laura D. Millman
                                                                        Special Master




2 Pursuant to Vaccine Rule I !(a), entry of judgment can be expedited by each party, either separately or
jointly filing a notice renouncing the right to seek review.
                                                     6